Mr. President, at the beginning of my statement on behalf of the delegation of the People's Republic of the Congo, I would like to bow my head respectfully before the memory of Chairman Mao Tsetung, a man of thought and action who left such 3 profound imprint on the history of our time. The sorrow cf the great Chinese people, our friends, was very much -felt and entirely shared by the Congolese people.
227.	I consider it a privilege and an honor to appear here for the first time, in this, the most important deliberative assembly of the world. My first act will therefore be that of conveying to- our President, Mr. Amerasinghe, the warm congratulations of the Government of my country. He has earned the presidency of our Assembly by his long experience of men and the affairs of the world which is in itself sufficient guarantee of the success of our work. It is only natural for me to associate in this act of tribute, his predecessor, Prime Minister Gaston Thom. It is in large measure to his profound knowledge of international problems that we owe the quality of the work of the thirtieth session of the General Assembly of the United Nations.
228.	It is also an honor to express the satisfaction of my Government at the way in which our Secretary-General, Mr. Kurt Waldheim, is discharging his important and delicate functions. I have already had occasion to say this to him in the course of his recent official visit to the People's Republic of the Congo. The Congolese Party and State are very appreciative of the efforts made by the Secretary- General and his distinguished assistants to make of the United Nations a heeded, dynamic institution which measures up to the great ideals of peace and international security.
229.	The most notable event in the life of nations since the Second World War has been the rise of the third world, which today is calling for the establishment of a new and less unjust international economic order and for solutions to the critical problems of tremendous importance to the very existence of mankind as a whole: troubled economies, the depletion of natural resources, ecologic catastrophe as the unexpected price of scientific and technological progress, uncontrolled stockpiling of thermonuclear weapons, diplomatic deadlocks with regard to problems of detente, international obligations which have not been honored, the crimes committed against the Chilean people the victims of a bloody dictatorship artificially fabricated interests in the Atlantic or the Indian Oceans, overpopulation, famine and cultural impoverishment.
230.	Today, mankind must take bold, enlightened global initiatives to deal with these real international problems. We 
must begin with the most simple thing, that is to say, with respect for every people, which has the right to live in freedom in a world devoted in principle to peace.
231.	If we analyze matters objectively the Second World War quite clearly appears as a vigorous response to a war of aggression imposed by fascism. Had it not been for the resistance of the peoples mankind would never have been able to rid itself of Hitler's dictatorship. The hot points of the planet in Asia, in the Middle East, in Africa and in Latin America conformed strictly to this same logic. Armed struggles against colonialism, apartheid, foreign domination are here instances of the will to make the ultimate sacrifice, something which has become indispensable for the liberation of whole peoples.
232.	Consequently the question of whether national liberation is necessarily to be brought about by violence no longer needs to be discussed in the United Nations for these two fundamental reasons: first, the violence of struggling peoples is nothing but their reaction to the initial violence against them by forces of foreign domination and exploitation. Furthermore, the United Nations recognizes not only the inalienable right of the peoples of the world to self-determination, freedom and independence, but also and above all the legitimacy of the struggle for the exercise of this right in accordance with our Charter. Armed struggle is not a squalid partisan struggle. Armed struggle does not stem from bastard and unmotivated policy which no one ever explains to the peoples. Armed struggle mobilizes to the utmost the energy of the strength required in the course of a liberating struggle. Armed force is the ultimate form assumed by the class struggle. The United Nations at one point shrank before the need for armed struggle in southern Africa in the hope for a final return of the South African racists to reason, to good sense and to repentance, but the results were immediate: a strengthening of the system of oppression to such a point is to render ineffective the measures advocated by the United Nations and thus to discredit our Organization. This material and juridical, the military and cultural strengthening of a system of oppression in South Africa is itself the result of the actions of European and United States diplomacy, which has thus brought to South Africa and Southern Rhodesia all the necessary assistance in thwarting the United Nations initiatives. We have only to look at the last report of the Committee on Decolonization of the Organization of African Unity to realize without any difficulty the underhand stratagems resorted to by the allies of Pretoria and Salisbury to strengthen racial discrimination and exploitation of the black man in southern Africa.
233.	At a time when the objective allies of Pretoria and Salisbury are actively studying ways and means of imposing civil war on Namibia and Zimbabwe, by' setting up puppet governments which are totally committed to them, armed struggle remains the only recourse for the liberation movements in southern Africa. The summit conference at Dar es Salaam earlier this month once again has confirmed the imperative necessity of this, that is, the intensification of armed struggle.
234.	How are we to explain the conduct of certain Powers which are suddenly engaging in feverish diplomatic activity vis-a-vis African countries, at this important stage, where armed struggle has entered such a crucial stage in southern Africa? Africans state that their human status is not negotiable and that is why we are convinced that fighting Africa will remain vigilant in the face of the innumerable attempts of the imperialists to recover lost ground. Fighting Africa will be suspicious of sudden conversions, marks of forced generosity which certain imperialists are lavishing these days, now that they are beginning to realize that final victory is inevitable. In Namibia and in Zimbabwe, men and women are fighting and are not afraid to lay down their lives. They want to live free, the masters of their present and their future. It is consequently right and legitimate that these freedom fighters should be fully associated with all discussions relating to the future of their respective countries. To put the matter clearly, any attempt at resisting the establishment of a majority regime in Zimbabwe should obviously be resisted, and in equally clear terms, if ever a conference in Namibia is to take place, it will be only natural for such a conference to be attended by SWAPO and the South African Government under the aegis of the United Nations. If SWAPO does not take part in such a conference, it would obviously immediately be robbed of its political point. No nation, no matter how rich or powerful, can dictate to suit itself the future of another people. This is a fundamental principle which should constantly guide the actions of the United Nations.
235.	Let us further consider reality by looking more closely at the facts. We cannot believe that it is out of humanism or the sudden access of a wish for fairness that certain people are now discovering that it is their duty, more today than yesterday, to take a closer interest in southern Africa. This haste, which is somewhat theatrical, is in substance, a matter of strategy. It results from the need of the imperialist powers to safeguard their interests, which are based on petty-economic calculations. Zimbabwe is the primary world producer of chrome and possesses important copper, manganese and gold resources. It is in any case symptomatic to read in the relevant documents of the United Nations that almost half of United States investments in Africa are actually in South Africa.
236.	Behind this haste, too, there are some false political calculations, fundamentally, anti-Communist sentiments: the so-called red peril, which today has succeeded the so-called yellow peril and which haunts quite a number of foreign ministers throughout the world. The Western press is quite prolific in reports of this kind. According to the same press the failure of imperialist countries in Mozambique and Angola now makes it necessary for these imperialists to establish secure bases in Namibia and Zimbabwe with the support of South Africa. Their plan is to do everything in their power to see that southern Africa is not edged into the socialist camp. Such a danger is obviously imaginary, and it is extremely serious to confess that racism is conceived and explained in southern Africa in terms of anti-Communism. Socialism is a liberating phenomenon, and if ever it is to operate in southern Africa it will free the people of southern Africa from racial discrimination and political subjugation.
237.	This anti-Communist behavior, which is supposed to explain racism in South Africa, is something which will be questioned. Imperialists know a great many things. They know that the days of the racist, colonialist and minority regimes are numbered. The imperialists know that the independence in Namibia and Zimbabwe is now a matter of months and no longer of decades. Imperialists are aware of all this and that is why they are trying to devise last-minute solutions either directly or through their men whom they have placed in strategic positions. All the dangers they may imagine are inventions designed to camouflage their sordid designs.
238.	Our own experience can be mentioned in this connexion because it is so illuminating. Only yesterday the People's Republic of the Congo was accused of being a hotbed of subversion and a base for Communist infiltration in central Africa. The fact is that the whole of Africa, particularly the neighbors of the Congo, is perfectly well aware of the peaceful intentions and the ambition for concord and fraternity of our country with regard to each of them. President Marien Ngouabi has often said, and I quote:
“The People's Republic of the Congo wishes always to have good relations of co-operation with all peace-loving countries of the world, without regard to ideologies".
But true peace begins at home. At the present time in the Congo there is not a single political prisoner. I can claim furthermore that the Congolese people is an active factor for peace and co-operation in the world today. The Congo was the first African country to break off all relations with Israel in December 1972. This is practically one year before the October war in 1973. President Marien Ngouabi was instrumental in normalizing relations between Zaire and Angola after the great victory of the Movimento Popular de Libertagao de Angola over the puppet movements which were in actual fact allies of South African fascism. The Congolese people is taking an active part in the work of the Customs Union of Central African States, which is one of the finest expressions of our co-operation at the subregional level. The Congolese contribution to the Conference of Heads of State of Central and Eastern Africa has always been a positive one. Similarly, the Congolese people intends to remain an effective member of the Organization of African Unity, the non-aligned movement and the United Nations, which has just welcomed a new member, Seychelles, and we warmly welcome it.
239.	But despite this inter-African and international cooperation, which we believe to be exemplary, imperialism continues to multiply its attacks against my country, often representing it as a cancer in Africa. The presence of Congolese troops has been alleged in Western Sahara. Quite recently, there was a suggestion that there was a transfer of several thousand Cuban soldiers from Angola to the Congo. The whole truth is that our support for the cause of the Saharwi people stems exclusively from our wish to observe rigorously and to apply in our own way the sacred principle of the self-determination of peoples. We are in favour of international peace and security in northern Africa, and the undeniable truth in fact is that Angola, an independent sovereign State, has now a tremendous role to play in the inevitable liberation of Namibia. Angola is one of the front-line countries because of its geographical position. In all, the most curious feature is precisely the pregnant silence which is being kept with regard to mercenaries, which was exposed to the international conscience by the historic trial in Luanda.
240. Africa today is nationalist. Its recent history can be summarized as tremendous resistance to colonialism and neo-colonialism. What Africa represents in terms of cultural heritage, moral energy and economic power is considerable. Africa has a number of important trump cards for becoming very instrumental in the third world in a world in movement. The destiny of the new world cannot be adapted or adjusted to the ideas of Hegel with regard to Africa. The immediate weakness of the Nazis, to give one verifiable example, was to claim that the rest of humanity was subhuman.
241.	Outside, Africa is pre-eminently described in terms of material, scientific and technological assistance-that is true. But inside, the problem of the security of the African peoples is the central problem and the international community, with all the force of its conscience, cannot ignore the fact that Africa is today the most coveted and at the same time the most crucial part of the world. This problem is genuinely fundamental, connected as it is with the survival of the peoples of Africa.
242.	The African people are today caught between the north and the south of the continent.
243.	For several years now the expansionist State of Israel has created and maintained a situation of conflict in the north of Africa. Our former position remains unchanged, namely, the unequivocal condemnation of Israeli expansionism and the restoration to the Palestinian people of its rights. The Congolese delegation cannot but support strongly all initiatives taken to this end by the United Nations.
244.	The pain of Africa, so evident in the southern part of the continent, is fanned, inflated and instigated by the monstrous collusion of the Zionist authorities with the South African racists. Discrimination motivated by fear is now undergoing a tremendous acceleration, liquidating in cold blood every day tens, hundreds of men, women and children, the African martyrs of Soweto, Alexandra and Kimberley.
245.	Zionism and apartheid are identical in substance. Information and experiences of all kinds are regularly exchanged between Tel Aviv and Pretoria. This interchange of criminal ideas is in keeping with no kind of international morality. Our Organization, ardent in its defense of human rights, should, to be consistent, condemn energetically such a barbarous interchange, which goes hand in hand with the wretchedness of the racist systems.
246.	Just as the West considers that European security is connected with the situation prevailing in the Mediterranean, similarly Africans consider the Indian Ocean as a zone of peace. Now the NATO countries are today keeping sizable naval forces in the Indian Ocean. Complete mastery of international lines of communication is thus secured. We can only expect a multiplication of zones of tension in the Red Sea and the Indian Ocean and in the southern part of Asia.
247.	And above all this there is the possibility that the South African racists and Fascists may well in the next few year use against all of Africa atomic weapons which they will be able to manufacture from plutonium of the reaction sold to them by certain NATO countries. In all probability tactical nuclear, weapons of various power ranging from several kilotons to a demi-megaton will be used which will cause no more than limited fallout.
248.	In the face of such large imperialist repressive forces the problem of the security of the African peoples remains an essential problem and the United Nations cannot entirely disregard it. The United Nations must realize that the problem of the security of the peoples of Africa, now and in the future, is of great importance for the very life of the international community as a whole.
249.	The peoples of Africa are clearly modernizing. Their attitude to things and to life itself is one of respect. With modernism and their own resources the peoples of Africa have everything they need to contribute effectively to the general progress of mankind as a whole-a continent with vast empty spaces, natural resources which are practically inexhaustible, people endowed with gifts of all kinds, and a fundamental cultural unity. But first of all we must secure the military security of the peoples of Africa.
250.	The United Nations should also play a primary role in taking peace initiatives with regard to South-East Asia. Here again our Organization should shoulder its share of responsibility in the decisive problems which affect the very existence of mankind. The essence of the debate is political, juridical, and above all, human. In this instance the United Nations must admit to membership the great VietNamese nation and reject all pretexts for the legitimization of any military intervention on the part of the imperialists in Korea. It is quite clear that the United Nations has no choice. Its only duty is to create right now conditions for peace in Korea by calling for the immediate and unconditional withdrawal of all foreign troops from the southern part of the country. One could hardly be more explicit in saying that the reunification of the great Korean nation can only be brought about in conditions of independence and free from any influences from outside. Has sufficient thought ever been given to the failure of the tremendous commitment of the United States in Viet Nam? Has sufficient reflection taken place about the victory of the popular forces in Angola? A people determined to live free will always emerge victorious from murder by napalm, phosphorous bombardments and all the other infernal inventions of modem warfare.
251.	World public opinion has recently become very aware of a tremendous problem which directly affects our mode of conceiving the immediate future of the international community. This is the process of establishing a new international economic order to remedy-toe present economic system which is based on the exploitation of the third world by the capitalist countries. In this regard there has been some very inaccurate discussion of the tactics of the third world. The oil war has not always been understood as an event characteristic of the modem day. In any case the immediate lesson to be learned from this is that henceforth the arbiters of international order are going to be more numerous than has traditionally, perhaps arrogantly, been thought. It is quite clear that the economic and social progress of the industrial civilizations in the northern hemisphere has to rely on the third-world countries, which are rich in primary commodities and energy. Now these third-world countries are countries which are dominated, and very much at the mercy of the whims and caprices of Western cartels. The problem of a new economic order consequently contains within itself the seeds of global conflict between the dominator and the dominated, the latter poor and exploited and the former rich because of the poverty of the exploited.
252.	We are entitled to congratulate ourselves on the fortunate initiatives already taken by the United Nations under the energetic guidance of the non-aligned movement. But the United Nations should produce, with the help of the Vast majority of Members, more dynamic methods of approaching the problem. The third world today is in greater need of a fairer system of remuneration for its primary commodities than it is of assistance, which is becoming everyday more problematical. A detailed examination of the problem of a new international economic order in no way departs from the ideals of our Organization, whose primary task is precisely to ensure equality for all nations, great and small, and to cause to prevail, in so far as is possible, peace and security throughout the world.
253.	This is the occasion to mention the anachronistic institution of the right of veto. It is even necessary to stress this matter. The permanent and irrevocable nature of the right of veto presupposes that the permanent members of the Security Council who have this light are wise enough to guarantee peace and security in the world. But this is by no means the case and history abounds in relevant examples. Three permanent Western members individually were unable to prevent the wars in Indo-China and Viet Nam. These same members sometimes very openly perpetuate the total insecurity represented by apartheid and the illegal regimes in southern Africa. Last year the great VietNamese nation was kept outside the United Nations because of the abuse of the right of veto by one of those who possess this right. It will also be recalled the admission of the People's Republic of China was for a long time blocked by a twofold veto. The status of South Africa in the United Nations exists only thanks to the right of veto of the three Western permanent members of the Security Council. The Congolese delegation finds it repugnant and shocking that a sovereign and independent country like the People's Republic of Angola, which is furthermore a member of the Organization of African Unity and the non-aligned movement, has not yet been admitted to membership in the United Nations.
254.	These facts call for some comment. First, the right of veto seems to be a mutual accommodation, that is, a right which certain Powers have mischievously awarded themselves in order to keep their grip on the affairs of the world. This is clearly an example of authoritarianism in an international assembly which is committed to peace. The right to veto means that the pursuit and achievement of the objectives of international peace and security are not equally incumbent on all Members of the United Nations, in flagrant contradiction with the United Nations Charter. The irrevocable nature of the right of veto contains within itself a potential danger for the universality of the United Nations by seriously calling into question toe principles of equality and sovereignty of all Members of toe United 
Nations, great and small. Within the United Nations, each nation has a right only to one seat and one vote, whatever its geographic size or population, its economic power or its military prestige. And, finally, the right of veto today is a pure and simple anachronism. It dangerously obscures the history of the United Nations and hinders the possibility of its becoming universal.
255.	In saying this we do not, however, lose sight of the role played by the United Nations in the maintenance of peace in several parts of the world, with varying success.
256.	Before concluding, we have to recognize the benefits of the multilateral assistance granted by the United Nations to third-world countries. In this regard, the Congolese delegation would like to express its appreciation of the various actions of the United Nations system in the various areas of State enterprises, financial planning, exploitation of coastal fishing industries, rural development^ external trade and reorganization of the Congo-Ocean Railway. It is very much to be hoped that this economic and humanitarian action will be continued on a greater scale in the future.
257.	Among the many burning problems in the world today and in the future, we have quite deliberately dwelt at some length on the need for an intensification of the armed struggle in southern Africa, something which is inseparable'from the whole cast, of South Africa, a case which is itself connected with (he urgent problem of the security of the people of Africa. The problem has been highlighted from all aspects. Something of major dimensions must be done. The new organization of the global world to which we all aspire requires, first of all, a total settling of all this vast nexus of international problems.
258.	The deadline set by the United Nations for South Africa to decolonize Namibia expired just about a month ago. What we now expect from our Organization is immediate and energetic action to put an end once and for all to annexation and to the illegal occupation of a Territory which comes directly under the responsibility of the United Nations.
259.	The United Nations must immediately pronounce the cessation of the de facto occupation of Namibia by South Africa, and we have sufficient power and means for this purpose. Having proclaimed the cessation of this occupation, the United Nations will continue to support SWAPO - to help it in its national responsibilities. SWAPO is the authentic representative of the legitimate interests of the people of Namibia. As to the people of Zimbabwe, they must no longer be allowed to continue being oppressed as they have been for so long in the past by a cynical minority. Zimbabwe must be governed by representatives of the majority of the people in accordance with the principle of universal suffrage. The struggle of the peoples of Namibia and Zimbabwe is inseparable from the struggle of South Africa. The bloody events in Soweto should be understood in their proper context, that of the vast and irreversible national liberation struggle going on in southern Africa.
260.	The United Nations must now talk in terms of the elimination of apartheid and not of softening a system which is wholly based on genocide of the black man. Apartheid and its allies may very well drag Africa and the world into chaos. The danger is a real one. Scientific and technological research in South Africa is totally oriented to military action. However, the global structure of peace in the world is still possible and humanity can achieve higher forms of socialization. What we need for this purpose is to see to it that all the profound actual and potential changes now going on should always be in the direction of benefiting mankind as a whole.
